UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [√] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of April 20, 2012, 105,641,054 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Income(Unaudited) – Three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Three months ended March 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 6. Exhibits 42 Signatures 43 Index to Exhibits 44 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable- Trade, net of allowance for uncollectible accounts of $4,067 Unbilled revenue Costs in excess of billing Other current assets Total current assets Property and equipment Less - accumulated depreciation Property and equipment, net Other assets: Equity investments Goodwill Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable Current maturities of long-term debt Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Other long-term liabilities Total liabilities Convertible preferred stock Commitments and contingencies Shareholders' equity: Common stock, no par, 240,000 shares authorized, 105,636 and 105,530 shares issued, respectively Retained Earnings Accumulated other comprehensive loss Total controlling interest shareholders' equity Noncontrolling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share amounts) Three Months Ended March 31, Net revenues: Contracting services $ $ Oil and gas Total net revenues Cost of sales: Contracting services Oil and gas Total cost of sales Gross profit Gain (loss) on sale of assets, net ) 16 Loss on oil and gas derivative commodity contracts ) - Selling, general and administrative expenses (25,696 ) ) Income from operations Equity in earnings of investments Net interest expense (21,760 ) (24,236 ) Loss on early extinguishment of long term debt (17,127 ) - Other income (expense), net 86 Income before income taxes Provision for income taxes Net income, including noncontrolling interests Less net income applicable to noncontrolling interests (789 ) ) Net income applicable to Helix Preferred stock dividends (10 ) ) Net income applicable to Helix common shareholders $ $ Earnings per share of common stock: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted Comprehensive income (Note 9) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income, including noncontrolling interests $ $ Adjustments to reconcile net income, including noncontrolling interests to net cash provided by operating activities Depreciation and amortization Asset impairment charge and dry hole expense - Amortization of deferred financing costs Stock compensation expense Amortization of debt discount Deferred income taxes (2,673 ) Excess tax benefit from stock-based compensation Gain on investment in Cal Dive common stock - ) (Gain) loss on sale of assets, net ) Loss on early extinguishment of debt - Unrealized loss (gain) and ineffectiveness on derivative contracts, net ) Changes in operating assets and liabilities: Accounts receivable, net ) Other current assets Income tax payable ) Accounts payable and accrued liabilities (59,079 ) ) Oil and gas asset retirement costs (18,357 ) ) Other noncurrent, net (2,568 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (101,744 ) ) Distributions from equity investments, net Proceeds from sale of Cal Dive common stock - Decrease in restricted cash Net cash used in investing activities (94,879 ) ) Cash flows from financing activities: Early extinguishment of Senior Unsecured Notes (209,500 ) - Borrowings under revolving credit facility - Issuance of Convertible Senior Notes due 2032 - Repurchase of Convertible Senior Notes due 2025 (143,945 ) - Proceeds from Term Loan A - Repayment of Term Loan (750 ) ) Repayment of MARAD borrowings (2,409 ) ) Deferred financing costs (6,337 ) - Repurchases of common stock (991 ) ) Excess tax benefit from stock-based compensation (340 ) ) Exercise of stock options, net and other ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents (1,051 ) ) Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Basis of Presentation and Recent Accounting Standards The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company"). Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated. These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles and are consistent in all material respects with those applied in our 2011 Annual Report on Form 10-K (“2011 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, results of operations, and cash flows, as applicable. The operating results for the three-month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. Our balance sheet as of December 31, 2011 included herein has been derived from the audited balance sheet as of December 31, 2011 included in our 2011 Form 10-K. These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2011 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format. In June 2011, the Financial Accounting Standards Board (“FASB”) issued amendments to disclosure requirements for presentation of comprehensive income. This guidance, effective retrospectively for the interim and annual periods beginning on or after December 15, 2011, requires presentation of total comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In December 2011, the FASB issued an amendment that deferred the presentation of reclassification adjustments for each component of accumulated other comprehensive income in both net income and other comprehensive income on the face of the financial statements.The implementation of the amended accounting guidance did not have a material impact on our consolidated financial position or results of operations. Note 2 – Company Overview We are an international offshore energy company that provides development solutions and other contracting services to the energy market as well as to our own oil and gas properties. Our Contracting Services segment utilizes our vessels, offshore equipment and proprietary technologies to deliver services that may reduce finding and development costs and cover the complete lifecycle of an offshore oil and gas field. Our Contracting Services are located primarily in the Gulf of Mexico, North Sea, Asia Pacific, and West Africa regions. Our Oil and Gas segment engages in prospect generation, exploration, development and production activities. Our oil and gas operations are located in the Gulf of Mexico. 6 Table of Contents Contracting Services Operations We seek to provide services and methodologies which we believe are critical to developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: well operations, robotics, subsea construction and production facilities. We have disaggregated our contracting services operations into two reportable segments: Contracting Services and Production Facilities. Our Contracting Services business primarily includes well operations, robotics and subsea construction activities.Our Production Facilities business includes our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”),as well as our majority ownership of the Helix Producer I (“HP I”) vessel.It also includes the Helix Fast Response System (“HFRS”), which includes our Q4000 and HP I vessels.In 2011, we signed an agreement with Clean Gulf Associates ("CGA"), a non-profit industry group, allowing, in exchange for a retainer fee, the HFRS to be named as a response resource in permit applications to federal and state agencies, and making the HFRS available for a two-year term to certain CGA participants who have executed utilization agreements with us. In addition to the agreement with CGA, we currently have signed separate utilization agreements with 24 CGA participant member companies specifying the day rates to be charged should the HFRS be deployed in connection with a well control incident.The retainer fee for the HFRS became effective April 1, 2011. Oil and Gas Operations We began our oil and gas operations to achieve incremental returns, to expand our off-season utilization of our contracting services assets, and to provide a more efficient solution to offshore abandonment. We have evolved this business model to include not only mature oil and gas properties but also unproved and proved reserves yet to be explored and developed. This has led to the assembly of services that allows us to create value throughout the complete cycle of a reservoir, including exploration through development and managing and operating a field’s production up to and through the field’s eventual abandonment. Note 3 – Details of Certain Accounts Other current assets consisted of the following as of March 31, 2012 and December 31, 2011: March 31, December 31, (in thousands) Other receivables $ $ Prepaid insurance Other prepaids Spare parts inventory Current deferred tax assets Hedging assets Gas and oil imbalance Other Total other current assets $ $ Other assets, net, consisted of the following as of March 31, 2012 and December 31, 2011: March 31, December 31, (in thousands) Restricted cash $ $ Deferred drydock expenses, net Deferred financing costs, net Intangible assets with finite lives, net Other Total other assets, net $ $ 7 Table of Contents Accrued liabilities consisted of the following as of March 31, 2012 and December 31, 2011: March 31, December 31, (in thousands) Accrued payroll and related benefits $ $ Royalties payable Current asset retirement obligations Unearned revenue Billing in excess of cost Accrued interest Hedging liability Gas and oil imbalance Other Total accrued liabilities $ $ Note 4 – Oil and Gas Properties We follow the successful efforts method of accounting for our interests in oil and gas properties. Under the successful efforts method, the costs of successful wells and leases containing productive reserves are capitalized. Costs incurred to drill and equip development wells, including unsuccessful development wells, are capitalized. Costs incurred relating to unsuccessful exploratory wells are charged to expense in the period in which the drilling is determined to be unsuccessful. Exploration and Other As of March 31, 2012, we capitalized approximately $7.8 million of costs associated with ongoing exploration and/or appraisal activities.Such capitalized costs may be charged against earnings in future periods if management determines that commercial quantities of hydrocarbons have not been discovered or that future appraisal drilling or development activities are not likely to occur. The following table details the components of exploration expense for the three-month periods ended March 31, 2012 and 2011: Three Months Ended March 31, (in thousands) Delay rental and geological and geophysical costs $ $ Impairment of unproved properties – Dry hole expense (1 ) (9 ) Total exploration expense $ $ Impairments No proved property impairments were recorded in the first quarter of 2012 or 2011. Asset retirement obligations The following table describes the changes in our asset retirement obligations (both long term and current) since December 31, 2011 (in thousands): Asset retirement obligations at December 31, 2011 $ Liability incurred during the period Liability settled during the period ) Other revisions in estimated cash flows Accretion expense (included in depreciation and amortization) Asset retirement obligations at March 31, 2012 $ 8 Table of Contents Note 5 – Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of less than three months.We had restricted cash totaling $32.8 million at March 31, 2012 and $33.7 million at December 31, 2011,all of which consisted of funds required to be escrowed to cover the future asset retirement obligations associated with our South Marsh Island Block 130 field.We have fully satisfied the escrow requirements under the escrow agreement and may use the restricted cash for the future asset retirement costs of the field.These amounts are reflected in other assets, net in the accompanying condensed consolidated balance sheets. The following table provides supplemental cash flow information for the three-month periods ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31, Interest paid, net of capitalized interest(1) $ $ Income taxes paid $ $ Non-cash investing activities for the three-month periods ended March 31, 2012 and 2011 included $21.0 million and $36.0 million, respectively, of accruals for capital expenditures.The accruals have been reflected in the accompanying condensed consolidated balance sheets as an increase in property and equipment and accounts payable. Note 6 – Equity Investments As of March 31, 2012, we had two investments that we account for using the equity method of accounting: Deepwater Gateway and Independence Hub, both of which are included in our Production Facilities segment. Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, each with a 50% interest, to design, construct, install, own and operate a tension leg platform production hub primarily for Anadarko Petroleum Corporation's Marco Polo field in the Deepwater Gulf of Mexico. Our investment in Deepwater Gateway totaled $95.1 million and $96.0 million as of March 31, 2012 and December 31, 2011, respectively (including capitalized interest of $1.4 million at March 31, 2012 and December 31, 2011).Our net distributions from Deepwater Gateway totaled $2.2 million in the first quarter of 2012. Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.First production through the facility commenced in July 2007.Our investment in Independence Hub was $78.3 million and $79.7 million as of March 31, 2012 and December 31, 2011, respectively (including capitalized interest of $4.8 million and $4.9 million at March 31, 2012 and December 31, 2011, respectively).Our net distributions from Independence Hub totaled $4.2 million in the first quarter of 2012. As disclosed in our 2011 Form 10-K, we invested in an Australian joint venture that engages in well intervention operations in the Southeast Asia region.At December 31, 2011, we fully impaired our investment in that joint venture (Note 7 of 2011 Form 10-K).In the first quarter of 2012, we recorded additional losses totaling $3.8 million related to our continued participation in this joint venture, including a $3.0 million negotiated exit fee from the joint venture.In April 2012, we paid this exit fee and we are no longer a participant in this Australian joint venture. 9 Table of Contents Note 7 – Long-Term Debt Scheduled maturities of long-term debt outstanding as of March 31, 2012 were as follows (in thousands): Term Loan (1) Revolving Credit Facility Senior Unsecured Notes Notes (2) MARAD Debt Notes (3) Total Less than one year $ $ ─ $ ─ $ ─ $ $ ─ $ One to two years ─ Two to three years ─ Three to four years ─ ─ Four to five years ─ Over five years ─ ─ ─ Total debt Current maturities ) ─ ─ ─ ) ─ ) Long-term debt, less current maturities $ Unamortized debt discount (4) ─ ─ ─ ) ─ ) ) Long-term debt $ Amounts reflect both our Term Loan and new Term Loan A. Beginning in December 2012, the holders of these Convertible Senior Notes may require us to repurchase these notes or we may at our own option elect to repurchase notes. These notes will mature in March 2025. Beginning in March 2018, the holders of these Convertible Senior Notes may require us to repurchase these notes or we may at our election elect to repurchase the notes. These notes will mature in March 2032. The notes will increase to their principal amount through accretion of non-cash interest charges through December 2012 for the Convertible Senior Notes due 2025 and March 2018 for the Convertible Senior Notes due 2032. At March 31, 2012, unsecured letters of credit issued totaled approximately $46.2 million (see “Credit Agreement” below).These letters of credit primarily guarantee asset retirement obligations as well as various contract bidding, contractual performance, insurance activities and shipyard commitments.The following table details our interest expense and capitalized interest for the three-month periods ended March 31, 2012 and 2011: Three Months Ended March 31, (in thousands) Interest expense $ $ Interest income ) ) Capitalized interest ) ) Interest expense, net $ $ Included below is a summary of certain components of our indebtedness. For additional information regarding our debt see Note 9 of our 2011 Form 10-K. Senior Unsecured Notes In December 2007, we issued $550 million of 9.5% Senior Unsecured Notes due 2016 (“Senior Unsecured Notes”).Interest on the Senior Unsecured Notes is payable semiannually in arrears on each January 15 and July 15, commencing July 15, 2008.The Senior Unsecured Notes are fully and unconditionally guaranteed by substantially all of our existing restricted domestic subsidiaries, except for Cal Dive I-Title XI, Inc.In addition, any future restricted domestic subsidiaries that guarantee any of our indebtedness and/or our restricted subsidiaries’ indebtedness are required to guarantee the Senior Unsecured Notes.Our foreign subsidiaries are not guarantors.At December 31, 2011, we had $475.0 million of Senior Unsecured Notes outstanding.Prior to stated maturity, after January 15, 2012, we may redeem all or a portion of the Senior Unsecured Notes, on not less than 30 days’ nor more than 60 days’ prior notice at the redemption prices (expressed as percentages of the principal amount) set forth below, plus accrued and unpaid interest, in any, thereon to the applicable redemption date. 10 Table of Contents Year Redemption Price 104.750% 102.375% 2014 and thereafter 100.000% In March 2012, we purchased a portion of these Senior Unsecured Notes that resulted in an early extinguishment of $200.0 million of our balance outstanding. In these transactions we paid an aggregate amount of $213.5 million, including $200.0 million in principal,$9.5 million in premium for the repurchased Senior Unsecured Notes and $4.0 million of accrued interest.We also recorded a $2.0 million charge to accelerate a pro rata portion of the deferred financing costs associated with the original issuance of the Senior Unsecured Notes.The loss on the early extinguishment of these related Senior Unsecured Notes totaled $11.5 million and is reflected as a component of “Loss on early extinguishment of long term debt” in the accompanying condensed consolidated statements of operations and comprehensive income. Credit Agreement In July 2006, we entered into a credit agreement (the “Credit Agreement”) under which we borrowed $835million in a term loan (the “Term Loan”) and were able to borrow up to $300 million (the “Revolving Loans”) under a revolving credit facility (the “Revolving Credit Facility”). The Credit Agreement has been amended six times, most recently in March 2012 , to address certain issues with regard to covenants, maturity and the borrowing limits under the Term Loans and Revolving Credit Facility.For additional information regarding the current terms of our credit facility see Note 9 of our 2011 Form 10-K. On February 21, 2012, we entered into an amendment to our Credit Agreement. Under the terms of the amendment the participating lenders agree to loan us $100.0 million pursuant to a new term loan (“Term Loan A”).The terms of the new Term Loan A are the same as those governing the Revolving Credit Facility, with the Term Loan A requiring a $5 million annual payment of its principal balance. The Term Loan A was funded in late March 2012 and we used the borrowings under Term Loan A to repurchase a portion of our Senior Unsecured Notes. The Term Loan currently bears interest either at the one-, two-, three- or six-month LIBOR at our election plus an applicable margin of between 2.25% and 3.5% depending on our consolidated leverage ratio.Our average interest rate on the Term Loan for the three-month periods ended March 31, 2012 and 2011 was approximately 4.0% and 3.0%, respectively, including the effects of our interest rate swaps (Note 16).Our Term Loan is currently scheduled to mature on July 1, 2015 but could be extended to July 1, 2016 if our Senior Unsecured Notes are fully repaid or refinanced by July 1, 2015. As amended, our Revolving Credit Facility provides for $600 million in borrowing capacity. The full amount of the Revolving Credit Facility may be used for issuances of letters of credit.In late March 2012, we borrowed $100.0 million under our Revolving Credit Facility to repurchase a portion of our Senior Unsecured Notes.Accordingly, at March 31, 2012, we had $100.0 million drawn on the Revolving Credit Facility and our availability under the Revolving Credit Facility totaled $453.8 million, net of $46.2 million of letters of credit issued.There were no borrowings outstanding at December 31, 2011. The Revolving Loans bear interest based on one-, two-, three- or six-month LIBOR rates or on Base Rates, at our election, plus an applicable margin. The margin ranges from 1.5% to 3.5%, depending on our consolidated leverage ratio. The average interest rate under the Revolving Credit Facility totaled 3.0% for the period in which we had borrowings outstanding during the three-month period ended March 31, 2012. The Credit Agreement contains various covenants regarding, among other things, collateral, capital expenditures, investments, dispositions, indebtedness and financial performance that are customary for this type of financing and for companies in our industry. As the rates for our Term Loan are subject to market influences and will vary over the term of the Credit Agreement, we may enter into various cash flow hedging interest rate swaps to stabilize cash flows relating to a portion of our interest payments for our Term Loan.In January 2010, we entered into $200 million, two-year interest rate swaps to stabilize cash flows relating to a portion of our interest payments on our Term Loan, which extended to January 2012.In August 2011, we entered into additional two-year 11 Table of Contents interest rate swap contracts to assist in stabilizing cash flows related to our interest payments from January 2012 through January 2014 (Note 16). Convertible Senior Notes In March2005, we issued $300million of our 3.25% Convertible Senior Notes at 100% of the principal amount to certain qualified institutional buyers (the “2025 Notes”).The 2025 Notes are convertible into cash and, if applicable, shares of our common stock based on the specified conversion rate, subject to adjustment. The 2025 Notes can be converted prior to the stated maturity (March 2025) under certain triggering events specified in the indenture governing the 2025 Notes.No conversion triggers were met during the three-month period ended March 31, 2012. The first dates for early redemption of the 2025 Notes are in December 2012, with the holders of the 2025 Notes being able to put them to us on December 15, 2012 and our being able to call the 2025 Notes at any time after December 20, 2012 (see Note 9 of our 2011 Form 10-K).To the extent we do not have long-term financing secured to cover such conversion and/or redemption, the 2025 Notes would be classified as a current liability in the accompanying consolidated balance sheet.As the holders have the option to require us to redeem the 2025 Notes on December 15, 2012, we assessed whether or not this indebtedness was required to be classified as a current liability at March 31, 2012 and concluded that it still qualified as a long term debt becausea) we possess enough borrowing capacity under our Revolving Credit Facility (see “Credit Agreement” above) to settle the notes in full and b) it is our intent to utilize our Revolving Credit Facility borrowings or other alternative financing proceeds to settle our 2025 Notes, if and when the holders exercise their redemption option. The remaining balance of our 2025 Notes was $157.8 million at March 31, 2012.In association with the issuance of additional Convertible Senior Notes (see “2032 Notes” below), we repurchased $142.2 million in aggregate principal of our 2025 Notes.In these repurchase transactions we paid an aggregate amount of $145.1 million, representing principal plus $1.8 million of premium and $1.1 million of accrued interest on these repurchased 2025 Notes.The loss on the early extinguishment of these related 2025 Notes totaled $5.6 million and is reflected as a component of “Loss on early extinguishment of long term debt” in the accompanying condensed consolidated statements of operations and comprehensive income.The loss on early extinguishment includes the acceleration of $3.5 million of related unamortized discounts associated with the 2025 Notes, the $1.8 million premium paid in connection with the repurchase of a portion of the 2025 Notes and a $0.3 million charge to accelerate a pro rata portion of the deferred financing costs associated with the original issuance of these 2025 Notes. The effective interest rate for the 2025 Notes is 6.6% after considering the effect of the accretion of the related debt discount that represented the equity component of the Convertible Notes at their inception. Our average share price for the both the first quarter of 2012 and 2011 was below the $32.14 per share conversion price.As a result of our share price being lower than the $32.14 per share conversion price for these periods, there are no shares included in our diluted earnings per share calculation associated with the assumed conversion of our 2025 Notes.In the event our average share price exceeds the conversion price, there would be a premium, payable in shares of common stock, in addition to the principal amount, which is paid in cash, and such shares would be issued on conversion. 2032 Notes In March 2012, we completed the public offering and sale of $200.0 million in aggregate principal amount of 3.25% Convertible Senior Notes due 2032 (the “2032 Notes”).The net proceeds from the issuance of the 2032 Notes were $195.0 million, after deducting the underwriter’s discounts and commissions and estimated offering expenses.We used the net proceeds to repurchase and retire $142.2 million of aggregate principal amount of our 2025 Notes (see above), in separate, privately negotiated transactions, and intend to use the remaining net proceeds for other general corporate purposes, including the repayment of other indebtedness. The registered 2032 Notes bear interest at a rate of 3.25% per annum, payable semi-annually in arrears on March 15 and September 15 of each year, beginning on September 15, 2012.The 2032 Notes will mature on March 15, 2032, unless earlier converted, redeemed or repurchased by us.The 2032 Notes are convertible in certain circumstances and during certain periods at an initial conversion rate of 39.9752 12 Table of Contents shares of common stock per $1,000 principal amount of the 2032 Notes (which represents an initial conversion price of approximately $25.02 per share of common stock), subject to adjustment in certain circumstances as set forth in the indenture governing the 2032 Notes.The initial conversion price represents a conversion premium of 35.0% over the closing price of our common stock on March 6, 2012 of $18.53 per share. Prior to March 20, 2018, the 2032 Notes will not be redeemable.On or after March 20, 2018, we may, at our option, redeem some or all of the 2032 Notes in cash, at any time, upon at least 30 days’ notice at a price equal to 100% of the principal amount of the 2032 Notes to be redeemed plus accrued and unpaid interest (including contingent interest, if any) up to but excluding the redemption date.Holders may require us to purchase in cash some or all of their 2032 Notes at a repurchase price equal to 100% of the principal amount of the 2032 Notes, plus accrued and unpaid interest (including contingent interest, if any) up to but excluding the applicable repurchase date, on March 15, 2018, March 15, 2022 and March 15, 2027, or, subject to specified exceptions, at any time prior to the 2032 Notes’ maturity following a fundamental change. In connection with the issuance of our 2032 Notes, we recorded a discount of $35.4 million as required under existing accounting requirements.To arrive at this discount amount, we estimated the fair value of the liability component of the 2032 Notes as of the date of their issuance (March 12, 2012) using an income approach.To determine this estimated fair value, we used borrowing rates of similar market transactions involving comparable liabilities at the time of issuance and an expected life of 6.0 years.In selecting the expected life, we selected the earliest date that the holder could require us to repurchase all or a portion of the 2032 Notes (March 15, 2018).The effective interest rate for the 2032 Notes is 6.9% after considering the effect of the accretion of the related debt discount that represented the equity component of the 2032 Notes at their inception. MARAD Debt This U.S. government guaranteed financing ("MARAD Debt") is pursuant to Title XI of the Merchant Marine Act of 1936 which is administered by the Maritime Administration, and was used to finance the construction of the Q4000. The MARAD Debt is payable in equal semi-annual installments beginning in August 2002 and matures 25 years from such date. The MARAD Debt is collateralized by the Q4000, with us guaranteeing 50% of the debt, and initially bore interest at a floating rate which approximated AAA Commercial Paper yields plus 20 basis points.As provided for in the MARAD Debt agreements, in September 2005, we fixed the interest rate on the debt through the issuance of a 4.93% fixed-rate note with the same maturity date (February 2027). Other In accordance with our Credit Agreement, Senior Unsecured Notes, 2025 Notes, 2032 Notes and MARAD Debt agreements, we are required to comply with certain covenants, including the maintenance of minimum net worth, working capital and debt-to-equity requirements, and restrictions that limit our ability to incur certain types of additional indebtedness.As of March 31, 2012, we were in compliance with these covenants and restrictions. Deferred financing costs of $28.1 million and $26.5 million are included in other assets, net as of March 31, 2012 and December 31, 2011, respectively, and are being amortized over the life of the respective financing agreements. Note 8 – Income Taxes The effective tax rate for the three-month period ended March31, 2012 was 29.1% as compared to 26.4% for the three-month period ended March 31, 2011. The variance is primarily attributable to increased profitability in certain foreign jurisdictions with higher income tax rates. We believe our recorded assets and liabilities are reasonable; however, tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain, and therefore our assessments can involve a series of complex judgments about future events and rely heavily on estimates and assumptions. 13 Table of Contents Note 9 – Comprehensive Income and Accumulated Other Comprehensive Loss The components of total comprehensive income for the three-month periods ended March 31, 2012 and 2011 were as follows (in thousands): Three Months Ended March 31, Net income, including noncontrolling interests $ $ Other accumulated comprehensive income, net of tax Foreign currency translation gain Unrealized loss on hedges, net ) ) Totalcomprehensive income $ $ The components of accumulated other comprehensive loss were as follows (in thousands): March 31, December 31, Cumulative foreign currency translation adjustment $ ) $ ) Unrealized gain (loss) on hedges, net ) Accumulated other comprehensive loss $ ) $ ) Note 10 – Earnings Per Share We have shares of restricted stock issued and outstanding, some of which remain subject to vesting requirements.Holders of such shares of unvested restricted stock are entitled to the same liquidation and dividend rights as the holders of our outstanding common stock and are thus considered participating securities. Under applicable accounting guidance, the undistributed earnings for each period are allocated based on the participation rights of both the common shareholders and holders of any participating securities as if earnings for the respective periods had been distributed.Because both the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis.Further, we are required to compute earnings per share (“EPS”) amounts under the two class method in periods in which we have earnings from continuing operations.For periods in which we have a net loss we do not use the two class method as holders of our restricted shares are not contractually obligated to share in such losses. The presentation of basic EPS amounts on the face of the accompanying condensed consolidated statements of operations is computed by dividing the net income available to common shareholders by the weighted average shares of outstanding common stock. The calculation of diluted EPS is similar to basic EPS, except that the denominator includes dilutive common stock equivalents and the income included in the numerator excludes the effects of the impact of dilutive common stock equivalents, if any. The computations ofthe numerator (Income) and denominator (Shares) to derive the basic and diluted EPS amounts presented on the face of the accompanying condensed consolidated statements of operations are as follows (in thousands): Three Months Ended Three Months Ended March 31, 2012 March 31, 2011 Income Shares Income Shares Basic: Net income applicable to common shareholders $ $ Less: Undistributed net income allocable to participating securities ) ) Net income applicable to common shareholders $ $ 14 Table of Contents Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Income Shares Income Shares Diluted: Netincome per common share - Basic $ $ Effect of dilutive securities: Stock options ─ 98 ─ 71 Undistributed earnings reallocated to participating securities 3 ─ 1 ─ 2025 Notes and 2032 Notes ─ Convertible preferred stock 10 10 Net income per common share - Diluted $ $ There were no diluted shares associated with our 2025 Convertible Senior Notes as the conversion price of $32.14 (and conversion trigger of $38.57 per share) was not met in either of the three-month periods ended March 31, 2012 and 2011.Also, no diluted shares were included for our 2032 Notes for the three-month period ended March 31, 2012 as the conversion price of $25.02 (and conversion trigger of $32.53 per share) was not met and we have the right to settle any such future conversions in cash at our sole discretion. Note 11 – Stock-Based Compensation Plans We have two stock-based compensation plans: the 1995 Long-Term Incentive Plan, as amended (the “1995 Incentive Plan”) and the 2005 Long-Term Incentive Plan, as amended (the “2005 Incentive Plan”).As of March 31, 2012, there were 401,642 shares available for grant under our 2005 Incentive Plan. There were no stock option grants in the three-month periods ended March 31, 2012 and 2011.During the three-month period ended March 31, 2012, the following grants of share-based awards (restricted shares, restricted stock units and performance share units) were made to executive officers, selected management employees and non-employee members of the board of directors under the 2005 incentive plan: Date of Grant Shares Market Value Per Share Vesting Period January 3, 2012 $ 33% per year over three years January 3, 2012 100% on January 1, 2014 Compensation cost is recognized over the respective vesting periods on a straight-line basis.For the three-month period ended March 31, 2012, $1.8 million was recognized as compensation expense related to shared based awards as compared with $3.0 million during the three-month period ended March 31, 2011. In January 2009, we adopted the 2009 Long-Term Incentive Cash Plan (the “2lan”) to provide long term cash based compensation to eligible employees.Under the terms of the 2lan, the majority of the cash awards are fixed sum amounts payable (the vesting period is five years for awards granted before January 1, 2012 and three years thereafter).However, some of the cash awards are indexed to our Company common stock and the payment amount at each vesting date will fluctuate based on the common stock’s performance. This share-based component is considered a liability plan and as such is re-measured to fair value each reporting period with corresponding changes being recorded as a charge to earnings as appropriate. The total awards made under the 2lan totaled $4.2 million in 2012 and $5.2 million in 2011.Total compensation expense under the 2009 LTI plan totaled $2.4 million and $3.0 million for the three-month periods ended March 31, 2012 and 2011, respectively.The liability balance under the 2lan was $6.9 million at March 31, 2012 and $9.9 million at December 31, 2011, including $6.5 million at March 31, 2012 and $8.5 million at December 31, 2011 associated with the variable portion of the 2009 LTI plan. For more information regarding our stock-based compensation plans, including our 2lan see Note 12 of our 2011 Form 10-K. 15 Table of Contents Note 12 – Business Segment Information Our operations are conducted through the following lines of business: contracting services and oil and gas.We have disaggregated our contracting services operations into two reportable segments.As a result, our reportable segments consist of the following: Contracting Services, Production Facilities and Oil and Gas. Contracting Services operations include well operations, robotics and subsea construction.The Production Facilities segment includes our consolidated investment in the HP I and Kommandor LLC as well as our equity investments in Deepwater Gateway and Independence Hub that are accounted for under the equity method of accounting. We evaluate our performance based on income before income taxes of each segment. Segment assets are comprised of all assets attributable to the reportable segment.All material intercompany transactions between the segments have been eliminated. Three Months Ended March 31, (in thousands) Revenues ─ Contracting Services $ $ Production Facilities Oil and Gas Intercompany elimination ) ) Total $ $ Income (loss) from operations ─ Contracting Services $ $ Production Facilities Oil and Gas Corporate ) ) Intercompany elimination ) 90 Total $ $ Equity in earnings of equity investments $ $ March 31, December 31, (in thousands) Identifiable Assets ─ Contracting Services $ $ Production Facilities Oil and Gas Total $ $ Intercompany segment revenues during the three-month periods ended March 31, 2012 and 2011 were as follows: Three Months Ended March 31, (in thousands) Contracting Services $ $ Production Facilities Total $ $ 16 Table of Contents Intercompany segment profits during the three-month periods ended March 31, 2012 and 2011 were as follows: Three Months Ended March 31, (in thousands) Contracting Services $ $ ) Production Facilities ) ) Total $ $ ) Note 13 – Related Party Transactions In April 2000, we acquired a 20% working interest in Gunnison, a deepwater Gulf of Mexico prospect, from a third party.Financing for the exploratory costs of approximately $20million was provided by an investment partnership (OKCD Investments, Ltd. or “OKCD”), the investors of which include current and former Helix senior management, in exchange for a revenue interest that is an overriding royalty interest of 25% of Helix’s 20% working interest. Production began in December 2003. Our payments to OKCD totaled $1.7 million and $2.3 million for the three-month periods ended March 31, 2012 and 2011, respectively.Our Chief Executive Officer, Owen Kratz, through ClassA limited partnership interests in OKCD, personally owns approximately 81% of the partnership. In 2000, OKCD also awarded ClassB income participations to key Helix employees, who are required to maintain their employment status with Helix in order to retain such income participations. Note 14 – Commitments and Contingencies Commitments In March 2012, we executed a shipyard contract for the construction of a newbuild semisubmersible well intervention vessel.This $385.5 million shipyard contract represents the majority of the expected costs associated with this new semisubmersible well intervention vessel.We made the first scheduled payment under the contract in the amount of $57.8 million on March 12, 2012.Under terms of this contract, payments will be made in fixed amounts on contractually scheduled dates. Contingencies and Claims We were subcontracted to perform development work for a large gas field offshore India.Work commenced in the fourth quarter of 2007 and we completed our scope of work in the third quarter of 2009.To date we have collected approximately $303 million related to this project with an amount of trade receivables yet to be collected.We have requested arbitration in India pursuant to the terms of the subcontract to pursue our claims and the prime contractor has also requested arbitration and has asserted certain counterclaims against us.If we are not successful in resolving these matters through ongoing discussions with the prime contractor, then arbitration in India remains a potential remedy.Based on a number of factors associated with the ongoing negotiations with the prime contractor, in 2010 we established an allowance against our trade receivable balance that reduces its balance to an amount we believe is ultimately realizable (see Notes 16 and 18 of our 2011 Form 10-K). However, at the time of this filing no final commercial resolution of this matter has been reached. We have received value added tax (VAT) assessments from the State of Andhra Pradesh, India (the “State”) in the amount of approximately $28 million for the tax years 2007, 2008, 2009 and2010 related to a subsea construction and diving contract we entered into in December 2006 in India.The State claims we owe unpaid taxes related to products consumed by us during the period of the contract.We are of the opinion that the State has arbitrarily assessed this VAT tax and has no foundation for the assessment and believe that we have complied with all rules and regulations as relate to VAT in the State. We also believe that our position is supported by law and intend to vigorously defend our position. However, the ultimate outcome of this assessment and our potential liability from it, if any, cannot be determined at this time. If the current assessment is upheld, it may have a material negative effect on our consolidated results of operations while also impacting our financial position. 17 Table of Contents We are involved in various legal proceedings, primarily involving claims for personal injury under the General Maritime Laws of the United States and the Jones Act based on alleged negligence. In addition, from time to time we incur other claims, such as contract disputes, in the normal course of business. Note 15 – Fair Value Measurements Certain of our financial assets and liabilities are measured and reported at fair value on a recurring basis as required under applicable accounting requirements. These requirements establish a hierarchy for inputs used in measuring fair value. The fair value is to be calculated based on assumptions that market participants would use in pricing assets and liabilities and not on assumptions specific to the entity. The statement requires that each asset and liability carried at fair value be classified into one of the following categories: • Level 1.Observable inputs such as quoted prices in active markets; • Level 2.Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and • Level 3.Unobservable inputs for which there is little or no market data, which require the reporting entity to develop its own assumptions. Assets and liabilities measured at fair value are based on one or more of three valuation techniques as follows: (a) Market Approach.Prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. (b) Cost Approach.Amount that would be required to replace the service capacity of an asset (replacement cost). (c) Income Approach. Techniques to convert expected future cash flows to a single present amount based on market expectations (including present value techniques, option-pricing and excess earnings models). The following table provides additional information related to assets and liabilities measured at fair value on a recurring basis at March 31, 2012 (in thousands): Level 1 Level 2 (1) Level 3 Total Valuation Technique Assets: Natural gas contracts $
